J-S09042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KHALIAF ALSTON                             :
                                               :
                       Appellant               :   No. 1780 EDA 2020

             Appeal from the PCRA Order Entered August 13, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0700412-2005


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                              FILED APRIL 07, 2021

        Khaliaf Alston (“Alston”), pro se, appeals from the Order dismissing his

second Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”).1 We affirm.

        In a prior appeal, this Court summarized the factual history underlying

this case as follows:

              On March 9, 2005, [Alston] and his co-defendant, Ernest
        [Cannon (“Cannon”)], were talking with the victim, Mark Williams
        [(“Williams”)], at the intersection of 24th and Somerset Streets in
        Philadelphia. Kenneth Hicks [(“Hicks”)], a friend of Williams,
        walked up to the men and asked Williams if everything was okay.
        Hicks recognized [Alston] and Cannon from his neighborhood.
        When Williams responded that he was okay, Hicks began to walk
        away. At that point, he heard Williams yell for help. Hicks turned
        around and saw Williams in a physical struggle with [Alston and
        Cannon]. According to Hicks, [Alston and Cannon] knocked
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S09042-21


        Williams to the ground. Hicks then heard multiple gunshots and
        saw [Alston and Cannon] fleeing.

             Williams died as a result of his injuries. He had sustained
        gunshot wounds to the hands, wrist, ankle, foot[,] and abdomen.
        The abdominal wound was deemed a contact wound. Police
        recovered eight [] spent bullet casings at the scene.

              On March 11, 2005, police went to an apartment [in
        Philadelphia], where [Alston] was staying with his girlfriend…. The
        police obtained consent to search the apartment and thereafter
        recovered the murder weapon, a .40 caliber handgun, from a toilet
        inside the apartment. Ballistics testing established that this
        weapon [was] the one that killed Williams.

              On February 16, 2007, following a bench trial … , [Alston]
        was convicted of third[-]degree murder, criminal conspiracy,
        possessing an instrument of crime[,] and violating … the Uniform
        Firearms Act[.2] On April 12, 2007, [the trial court] sentenced
        [Alston] to life imprisonment [for the] third[-]degree murder
        [conviction3]….

               The trial court denied [Alston’s] post-sentence [M]otion[.]
        [Alston] then filed an appeal in the Pennsylvania Superior Court,
        which affirmed [Alston’s] judgment of sentence on April 15,
        2009….     The Pennsylvania Supreme Court denied [Alston’s]
        [Petition for allowance of appeal] on February 23, 2010. [See
        Commonwealth v. Alston, 974 A.2d 1175 (Pa. Super. 2009)
        (unpublished memorandum), appeal denied, 989 A.2d 914 (Pa.
        2010)].

Commonwealth v. Alston, 107 A.3d 237 (Pa. Super. 2014) (unpublished

memorandum at 1-2) (one citation omitted, one citation reformatted,

footnotes added).



____________________________________________


2   See 18 Pa.C.S.A. §§ 2502(c), 903(a), 907, 6106, and 6108.

3   Alston previously had been convicted of second-degree murder.


                                           -2-
J-S09042-21


        Alston timely filed his first PCRA Petition in June 2010, which the PCRA

court denied. See id. This Court affirmed the PCRA court’s Order. See id.

        On August 11, 2017, Alston, pro se, filed the instant PCRA Petition, his

second. Alston claimed that he had acquired exculpatory evidence that would

have changed the outcome of his trial. PCRA Petition, 8/11/17, at 2. The

basis of Alston’s claim was a letter sent to his mother, from Cannon, stating

that Alston had no involvement in the murder. In a pro se Supplemental PCRA

Petition, Alston invoked the statutory exception to the PCRA’s timeliness

requirement based upon newly-discovered facts.4           Following appropriate

Notice pursuant to Pa.R.Crim.P. 907, the PCRA court dismissed Alston’s

Petition. Thereafter, Alston filed the instant timely appeal, followed by a court-

ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained of on

appeal.

        Alston presents the following claim for our review: “Whether the PCRA

[c]ourt erred for dismissing [Alston’s] subsequent PCRA Petition as untimely,

where [Alston] clearly met the exception [set forth at] 42 Pa.C.S.A.

§ 9545(b)(1)(ii)[?]” Brief for Appellant at VII (some capitalization omitted).

        Alston claims that on June 24, 2017, he received mail from his mother,

Tracey Stokey (“Stokey”), which included a letter and unsworn affidavit from

Cannon.      Id. at 5, 6.       Alston asserts that he initially learned of the



____________________________________________


4   See 42 Pa.C.S.A. § 9545(b)(1)(ii).

                                           -3-
J-S09042-21


letter/affidavit in a telephone call with Stokey, but was unaware of the

contents of those documents until he received the mailing from Stokey. Id.

at 5. Alston asserts that Cannon’s letter and unsworn affidavit exculpated

Alston. Id. at 6.

      Further, Alston states that he could not have learned this information

any earlier. Id. According to Alston, “[a]lthough [he] spoke with Cannon in

regards to the murder of [] Williams, [he] was [u]naware before trial/at trial

and after trial that [C]annon was going to admit his involvement and

exonerate [Alston] in a letter to [his] mother.” Id. at 7. Without the letter,

Alston asserts, he had no factual basis upon which to seek PCRA relief. Id.

Alston claims that he has maintained his innocence throughout the case, and

had no funds to hire an investigator following prior counsel’s withdrawal in the

prior PCRA proceedings.       Id.     Alston points out that this constitutes

substantive evidence; it is not offered to impeach the credibility of a witness;

and it is not cumulative. Id. at 8.

      Our standard of review is as follows:

      As a general proposition, an appellate court reviews the
      PCRA court’s findings to see if they are supported by the record
      and free from legal error. [This C]ourt’s scope of review is limited
      to the findings of the PCRA court and the evidence on the record
      [] viewed in the light most favorable to the prevailing party.

Commonwealth v. Hammond, 953 A.2d 544, 556 (Pa. Super. 2008)

(citations and quotations omitted).




                                      -4-
J-S09042-21


      A PCRA petition must be filed within one year of the date the petitioner’s

judgment of sentence became final.          42 Pa.C.S.A. § 9545(b)(1).      “For

purposes of [the PCRA], a judgment [of sentence] becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” Id. § 9545(b)(3). The one-year

time limitation is jurisdictional; a trial court has no power to address the

substantive merits of an untimely petition. Commonwealth v. Abu-Jamal,

833 A.2d 719, 723-24 (Pa. 2003); Commonwealth v. Gamboa-Taylor, 753

A.2d 780, 783 (Pa. 2000).

      Here, Alston’s judgment of sentence became final in 2010 and,

therefore, his present PCRA Petition, filed in 2017, is facially untimely. Alston

claims that he has met the statutory exception to the timeliness requirement

for newly-discovered facts, as set forth at 42 Pa.C.S.A. § 9545(b)(1)(ii). Brief

for Appellant at 5.   To invoke this exception, a petitioner must allege and

prove that “the facts upon which the claim is predicated were unknown to the

petitioner and could not have been ascertained by the exercise of due

diligence[.]” See 42 Pa.C.S.A. § 9545(b)(1)(ii). “The focus of this exception

is on the newly discovered facts, not on a newly discovered or newly willing

source for previously known facts.” Commonwealth v. Brown, 111 A.3d

171, 176 (Pa. Super. 2015) (citation and internal quotation marks omitted).




                                      -5-
J-S09042-21


      Our review of the record discloses that at trial, through Hicks’s

testimony, Alston knew of the presence of Cannon (and himself) at the murder

scene. As the PCRA court explained in its Opinion,

      the fact that [Alston] was not involved in the murder, if true, was
      not previously unknown. Even if [Alston] was unaware of his non-
      involvement, he failed to even acknowledge, let alone satisfy, the
      due diligence prong of subsection 9545(b)(1)(ii). [Alston] and
      Cannon have previously conspired to commit murder.[FN1] Given
      their collaborative history, [Alston] failed to demonstrate that he
      could not have obtained a statement from Cannon for over a
      decade.      This omission was fatal to [Alston’s] attempt to
      satisfactorily invoke subsection 9545(b)(1)(ii).[FN2]


      [FN1][Alston] ([at] CP-51-CR-0510062-2005)[,] and [] Cannon
      ([at] (CP-51-CR-0510061-2005)[,] were convicted of conspiracy
      and murder in the shooting death of Robert Sample in 2005.

      [FN2]Even if [Alston] made the requisite showing for purposes of
      subsection 9545(b)(1)(ii), no relief would be due. Specifically,
      [Alston] failed to demonstrate that his co-defendant’s post-
      sentence admission would have changed the outcome at trial.
      Pennsylvania courts have long held that affidavits submitted by
      co-defendants subsequent to the co-defendant’s conviction and
      sentencing are unreliable. Commonwealth v. Frey, 517 A.2d
      1265, 1268-69 (Pa. 1986) ([stating that] “[w]e have long
      recognized that post-verdict accomplice testimony must be
      viewed with a jaundiced eye.”). Like the alleged exculpatory
      witness in Frey, Cannon had nothing to lose by implicating himself
      to aid [Alston’s] cause. Cannon had already been convicted and
      sentenced. See Commonwealth v. Cannon, 972 A.2d 549 [Pa.
      Super. 2009)] ([unpublished memorandum]).

PCRA Court Opinion, 8/13/20, at 1.

      We agree with the sound reasoning of the PCRA court, and affirm on

this basis with regard to Alston’s claim. See id.

      Order affirmed.


                                     -6-
J-S09042-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/7/2021




                          -7-